Citation Nr: 1026888	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  99-16 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected residuals of an excision of an osteoma of the left 
iliac crest, including lateral femoral cutaneous neuropathy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active duty service from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which denied a 
compensable rating for residuals of postoperative osteoma, left 
iliac crest.  

In December 2000, the Veteran testified at a Board hearing held 
in Washington D.C., before the undersigned Veterans Law Judge.  
In February 2001 and again in March 2003, the Board remanded this 
claim to the RO for additional development.

In February 2005, the RO assigned a 10 percent rating to the 
Veteran's service-connected status post excision of osteoma of 
the left iliac crest with residual lateral femoral cutaneous 
neuropathy, effective from November 27, 1996 - the date of the 
Veteran's initial claim for a compensable rating.  The Veteran 
continued his appeal for an even higher rating.  See also AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In June 2005, the Board issued a decision denying entitlement to 
a rating in excess of 10 percent for the service-connected 
disability.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  The 
Court vacated and remanded the case to the Board for action 
consistent with its June 2007 memorandum decision.

In March 2009, Virginia A. Girard-Brady became the Veteran's 
representative of record.  In May 2009, the Board issued a 
decision, denying entitlement to a rating in excess of 10 percent 
for the service-connected scar resulting from an excision of an 
osteoma from the left iliac crest.  The Board also granted a 
separate zero percent disability evaluation for the service-
connected lateral femoral cutaneous neuropathy resulting from the 
excision of an osteoma from the left iliac crest.  

Received from the Veteran in November 2009 was a letter in which 
he indicated that Virginia A. Girard-Brady no longer had power of 
attorney and did not represent him in any way.  To date, the 
Veteran has chosen not to appoint a new representative.

The Secretary of VA filed, in January 2010, a "motion for 
partial remand".  In March 2010, the Court issued an Order 
granting the motion for partial remand, and remanding the matter 
to the extent that it denied entitlement to a rating in excess of 
10 percent for the service-connected residuals of the excision of 
an osteoma of the left iliac crest, including lateral femoral 
cutaneous neuropathy.  

Received from the Veteran in May 2010, was a statement (VA Form 
21-4138) in which he claimed that his increased rating claim had 
not been considered correctly.  Therein the Veteran made 
assertions which have been previously made in the record, and 
which will be addressed below.  The Board notes that this 
statement was received without prior RO consideration or waiver 
of RO consideration.  See 38 C.F.R. § 20.1304 (2009).  However, 
also received in May 2010 from the Veteran was his 90-Day Letter 
Response Form indicating he was submitting argument and/or 
evidence, and that he waived his right to have his case remanded 
to the RO for review.  To the extent that the statement (VA Form 
21-4138) did not include a specific waiver, the Board notes that 
the matters contained therein have previously been raised and 
addressed, and will be addressed in more detail below; thus there 
is no prejudice to the Veteran in proceeding with adjudication 
without remand to the RO for consideration of the additional 
evidence.  Bernard v. Brown, 4 Vet.App. 384 (1993).


FINDINGS OF FACT

1.  The residuals of the excision of an osteoma from the left 
iliac crest include one scar that is manifested by no more than 
tenderness.

2.  The residual lateral femoral cutaneous neuropathy resulting 
from the excision of an osteoma from the left iliac crest is 
wholly sensory and manifested by no more than mild to moderate 
paralysis of the external cutaneous nerve of the thigh.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected scar, resulting from an excision of 
an osteoma from the left iliac crest, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, 
Diagnostic Code 7804 (2009).

2.  The criteria for a separate compensable rating for the 
Veteran's service-connected lateral femoral cutaneous neuropathy, 
resulting from the excision of an osteoma from the left iliac 
crest, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 38 C.F.R. § 4.124a, Diagnostic Code 8529 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.   Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in August 2001, April 2002, and May 
2004, that fully addressed the notice elements in this matter.  
These letters informed the Veteran of what evidence was required 
to substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The Board also notes the VCAA duty to 
notify has not been satisfied with respect to specific notice of 
the Dingess precedent.  The Board finds, however, that this 
notice error did not affect the essential fairness of the 
adjudication because the aforementioned letters, together with 
the development of the Veteran's claim before and after providing 
notice, rendered the notice and timing errors non-prejudicial.  
In this regard, the Board notes that, while the August 2001, 
April 2002, and May 2004, letters did not specifically conform to 
the guidance provided in Dingess, the Veteran was advised of his 
opportunities to submit additional evidence and was informed 
that, at a minimum, he needed to submit evidence showing his 
service-connected disability had increased in severity.

Subsequently, an SSOC dated in February 2005 notified the Veteran 
of the evidence that had been received in support of his claim, 
and provided him with yet an additional 60 days to submit more 
evidence.  The SOC also discussed the evidence included in the 
record, provided him with the criteria necessary for entitlement 
to a higher disability rating for his service-connected 
disability, and provided the reasons why his claim was being 
denied.  Also, this matter has been appealed to the Court twice 
and each time after the Court sent this matter back to the Board, 
the Veteran was provided an additional 90 days to submit 
additional evidence or argument.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied because 
the Veteran has been afforded a full and meaningful opportunity 
to participate effectively in the processing of his claim.  
Moreover, he has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such notice 
does not arise in this case.  See Sanders v. Nicholson, supra.  
In sum, the Board finds that the post-adjudicatory notice and 
opportunity to develop the case during the administrative 
appellate proceedings which led to the RO and Board decisions did 
not affect the essential fairness of the adjudication, and 
rendered any notice and timing errors non-prejudicial.  See 
Vazquez-Flores, supra.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's VA treatment records, and the Veteran underwent several 
VA examinations in this matter - including in 1997, 2001, and 
2003.  The Board finds that the 2001 and 2003 VA examinations are 
adequate.  Each examination included a review of the claims 
folder and a history obtained from the Veteran.  Examination 
findings were reported, along with diagnoses/opinions, which were 
supported in the record.  The examination reports are adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
310-11 (2007).  In addition, it appears that all obtainable 
evidence identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that no further 
notice or assistance to the Veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) reveal that the Veteran noticed 
a growth on his left ilium.  X-ray studies confirmed an osteo-
chondromatous growth arising from the crest of the ilium.  

According to a June 1946 report of VA hospitalization, the 
Veteran thought nothing about this condition until after 
discharge, when he twice bumped his hip and then began to notice 
that the growth was increasing in size and causing pain.  This 
condition necessitated hospitalization in May 1946, during which 
the Veteran had the growth excised.  Following this surgery, 
beginning in July 1947, the Veteran complained of pain at the 
site of the scar.

A VA hospitalization report shows that in September 1950, the 
Veteran was involved in an automobile accident, which caused, in 
part, a dislocation of his posterior left hip and a fracture of 
the posterior lip of his left acetabulum.  His injuries 
necessitated surgery.  Thereafter, he began to report additional 
complaints with regard to his hip, including dull, aching pain, 
numbness in the hip area, and a tendency for the left leg to give 
out on lifting.  X-ray studies conducted in November 1951 
revealed arthritic changes around the acetabulum.

VA treatment records showed that following the accident, VA 
physicians noted various left hip findings, including a scar, 
limited motion, pain in the left hip, atrophy on the left, and 
tenderness in the area of the left iliac crest, which they 
attributed to either the excision of the osteoma or the left hip 
injury sustained during the car accident.  On occasion, 
physicians did not specify which symptomatology was due to the 
excision and which symptomatology was due to the accident.

On VA examination in November 1965, the examiner specifically 
referred to the Veteran's service-connected disability and noted 
a six inch, well-healed, nontender scar over the posterior aspect 
of the left iliac crest, no muscle herniation at the site, no 
surgical absence of the posterior aspect of the left iliac crest, 
no chronic draining sinus or fistula, and no inflammation of the 
surrounding soft tissues.

In May 1966, T.H. Vinke, M.D. found that residuals of the 
Veteran's left hip dislocation were producing very definite 
permanent disability while the removal of the osteoma was 
producing no disability.

In 1975, the Veteran underwent a total left hip replacement.  
During subsequent outpatient visits beginning in 1978, private 
evaluations conducted in June 1986 and July 1986, and a VA 
examination conducted in 1992, physicians noted that he had a 
left hip joint prosthesis and degenerative joint disease of the 
left hip.  They also noted a scar over the left iliac crest, a 
limp, leg length difference, hip pain, and hyperesthesia on the 
lateral side of the pelvis.  Most often, they specifically 
attributed the left hip pain to the total left hip replacement.  
Occasionally, however, they did not discuss the etiology of the 
Veteran's left hip symptoms, or they attributed the symptoms to 
"old injuries."  In August 1994, the Veteran was hospitalized 
for, in part, left leg pain.  Testing showed a bulging mass at 
the left posterior pelvis and multiple nodular lesions of the 
buttocks.  On discharge, the physician did not associate these 
findings with the excised osteoma.

In November 1996, the Veteran filed a claim for an increased 
evaluation for his service-connected left hip disability.  He 
asserted that this disability had worsened during the past 
several years and was causing severe aches and pain in the hip.

On VA peripheral nerves examination in January 1997, the Veteran 
reported numbness, tingling, and pain since the 1946 surgery.  
The examiner noted left hip pain, weakness, limited motion, and 
arthritic changes.  He diagnosed a benign osteoma of the left hip 
removed in 1946 and a total left hip replacement in 1975.  The 
examiner did not specify whether the hip pain, weakness, limited 
motion and/or arthritic changes were due to removal of the 
osteoma or the hip replacement.

On a VA hip examination in January 1997, during which the Veteran 
reported that he felt pain in his left hip daily and walked with 
a limp, the examiner confirmed such a limp and indicated that the 
Veteran had difficulty getting up and standing on his feet for a 
long period of time.  The examiner noted limited range of motion 
of the left hip, crepitus with movement of the left hip, fatigue 
with walking and standing, weakness in the left leg, a limp, and 
two large scars on the left hip, one from the osteoma excision 
and the other from the left hip replacement.

Radiologic studies of the hip performed in February 1997 showed a 
total left hip prosthesis in good and stable position.  X-ray 
studies of the hip conducted in March 1999 showed post-surgical 
changes with adequate placement of a left hip prosthesis and 
residual heterotopic ossification.  That month, during an 
outpatient treatment visit, the Veteran indicated that his left 
hip problems were worsening.  Based on additional X-ray study 
evidence, a physician noted a markedly loose acetabulum with mild 
to moderate degenerative changes.  He indicated that the 
Veteran's complaints were due to degenerative joint disease of 
the lumbar spine, rather than his loose total hip arthroplasty.  
This view was restated during subsequent VA outpatient treatment 
visits in 1999.  In November 1999, a physician again noted 
degenerative arthritis of the left hip, status post total hip 
arthroplasty in 1975.

On VA examination in October 2001, the Veteran reported that, 
since his surgery in 1946, he had experienced a tender scar and 
pain, cold and numbness in the left leg and hip.  He indicated 
that he believed that the incision, which was made above the hip 
joint, was causing poor circulation and weakness and 
necessitating a change in the way in which he was walking and 
standing.  Cold, damp weather allegedly exacerbated the Veteran's 
pain, while sitting down and resting decreased the pain.  The 
Veteran also reported that prior to 1950, when he was involved in 
a car accident, his hip pain had almost abated.  After the 
accident, however, it returned and his left leg and hip became 
weak and often buckled.  In 1975, his symptoms allegedly required 
a left total hip replacement.  The Veteran noted that since that 
surgery, he had been using a cane to ambulate and corrective 
shoes for leg length discrepancy.  The examiner noted that the 
Veteran walked with a limp, used a cane, had atrophy of the left 
quadriceps and hamstrings, a well-healed 13-centimeter scar 
running diagonally across the proximal greater trochanter of the 
left hip, a 22-centimeter vertical scar that intersected the 13-
centimeter scar, gluteal atrophy, tenderness to palpation over 
both scars, no drainage or discharge, abduction of the left hip 
to 26 degrees, adduction of the left hip to 20 degrees, extension 
of the left hip to approximately 10 degrees and flexion of the 
left hip to approximately 64 degrees.  An X-ray study of the left 
hip showed status post left hip arthroplasty with mild protrusion 
acetabula.  The examiner diagnosed status post osteoma and left 
total hip replacement.  He commented that the Veteran was 
symptomatic and had some functional impairment.

In November 2002, Christopher Reyes, M.D., who initially saw the 
Veteran that month, noted a history of an osteoma on the left 
hip, status post replacement, and a car accident resulting in a 
left hip fracture.  He commented that the Veteran's left hip 
symptoms could be due to either the osteoma surgery or the 
accident.

In May 2003, the Veteran underwent VA peripheral nerves, scars 
and joints examinations.  Prior to these examinations, the 
examiners were asked to address whether residuals of the 
Veteran's osteoma excision included a tender and painful scar 
and/or nerve entrapment resulting in lower extremity problems 
and/or disability of the feet and back.  The examiners were also 
asked to disassociate residuals of that excision from residuals 
of other left hip surgery.  The examiners complied after 
conducting extremely comprehensive examinations based on a 
complete review of the record, including the veteran's reported 
medical history.

On the May 2003 VA joints examination, the examiner indicated 
that the pain the Veteran experienced in the left iliac crest, 
which was noted as early as 1947, was more likely than not 
related to the osteoma excision.  The examiner explained that 
with this type of excision, there is interruption and/or scarring 
of the nerves extending over the iliac crest and supplying 
sensation to the anterior portion of the left hip area.  Such 
interruption or scarring would cause local pain in the area of 
the skin in the front of the left hip and decreased sensation but 
would not cause radiation down the leg below the knee.  The 
examiner indicated that the Veteran might have had a limp 
following the excision due to weakness of the muscles attached to 
the left iliac crest, but the left hip pain, progressive limp and 
osteoarthritis that were noted following the 1950s accident were 
a result of the fracture dislocation.  He also indicated that the 
need for a total hip replacement resulted from the accident and 
that the shortening of the left leg, the progressive pain after 
1950, and the total hip replacement were not related to the 
osteoma excision.  The examiner identified orthopedic impairments 
related to the left lower extremity, which were due to the car 
accident and the total hip replacement, but not the osteoma 
excision, including shortening of the left lower extremity, 
traumatic arthritis, pain, a limp, and back symptomatology.  He 
then indicated that there was slightly decreased sensation or 
numbness distal to the iliac crest scar that resulted from the 
osteoma excision, but which was not functionally disabling.  He 
commented that there was no lower extremity disability, including 
involving the left foot, or back disability associated with the 
osteoma excision.  The examiner diagnosed: osteoma, left iliac 
crest, treated in 1946 with no recurrence; post-traumatic 
osteoarthritis, left hip, following fracture dislocation of the 
left hip in 1950, treated with total hip replacement; and leg 
length discrepancy, left leg, secondary to hip fracture 
dislocation and total hip replacement.

On the VA scars examination in May 2003, an examiner noted two 
surgical scars on the left hip, one associated with the osteoma 
excision, the other associated with the hip replacement.  He 
indicated that the former scar was 15 centimeters in length, 
flat, located along the iliac crest, and well healed with no 
signs of vascular insufficiency, and it caused no pain.  He noted 
that the scar did not appear deep and that there was no 
anesthesia or dyesthesia in the area, no adherence to underlying 
tissue, normal surrounding skin texture, no range of motion 
difficulties associated with the scar, and no keloidal areas.  
The examiner diagnosed well-healed post surgical scars of the 
left hip.  He commented that the Veteran's complaints of pain, 
numbness, and cold were not from the scars, but may be due to 
subcutaneous nerve damage with questionable reflex sympathetic 
dystrophy.  He deferred to the orthopedic and neurological 
examiners regarding this matter.

On the VA peripheral nerves examination in May 2003, the examiner 
(a board certified neurologist) noted decreased sensation along 
the lateral aspect of the left thigh, in the territory of the 
lateral femoral cutaneous nerve, at the point where the nerve 
emerges from the deep fascia, and along the crest of the ilium.  
He indicated that this symptom, which was nondisabling, but 
affecting an annoying area, was probably the consequence of the 
osteoma excision.  The examiner explained that the nerve was 
either trapped in the suture of the scar or directly injured as a 
result of handling.  He further explained that the lateral 
femoral cutaneous nerve sustained injury easily and that trauma 
to this nerve resulted in the Veteran's sensory disorder, which 
was a minor annoyance.  The examiner noted other neurological 
symptoms, including a missing ankle reflex, sensory disturbances 
in the outer lower calf and two toes, and independent 
radiculopathy in the lumbar spine but he attributed these 
symptoms to degenerative disease of the spine.  He indicated that 
there was no reason to believe that the osteoma excision was 
responsible for the spine condition.  The diagnoses included 
status post excision, osteoma left anterosuperior iliac spine and 
adjacent area, with residual lateral femoral cutaneous 
neuropathy; status post acetabular fracture and posterior hip 
dislocation with secondary traumatic arthritis treated with total 
hip replacement; and degenerative disease of the lumbar spine 
with anterolisthesis of L4-5 and presumptive joint instability 
and compression of the first sacral root with loss of ankle 
reflex and paresthesias along the outer margin of the foot, 
including the fourth and fifth toes.

An X-ray study of the left hip taken in May 2003 showed a mild 
protrusion in the acetabulae, and the radiologist indicated that 
the changes were related to the left hip arthroplasty.

Since the May 2003 VA examinations, the Veteran has continued to 
receive VA outpatient treatment for left hip complaints.  During 
treatment visits, multiple physicians confirmed left hip 
discomfort and leg length discrepancy, but did not attribute 
these findings to the osteoma excision; rather these findings 
were attributed to a loose acetabular component and impingement.  
Additionally, a total left hip arthroplasty revision was 
recommended.

In June 2005, the Board issued a decision (which has since been 
vacated) denying entitlement to a rating in excess of 10 percent 
for the service-connected disability.  The Veteran appealed the 
Board's decision to Court.  

In May 2009, the Board issued another decision (which has since 
been partially vacated) denying entitlement to a rating in excess 
of 10 percent for a service-connected scar resulting from an 
excision of an osteoma from the left iliac crest.  The Veteran 
appealed this portion of the decision to the Court.  In May 2009, 
the Board also granted, pursuant to Diagnostic Code (DC) 8529, a 
separate zero percent (noncompensable) disability rating for the 
service-connected lateral femoral cutaneous neuropathy resulting 
from the excision of an osteoma from the left iliac crest.  

In January 2010, the Secretary of VA filed a "motion for partial 
remand".  In the motion, it was noted that the Secretary moved 
the Court to vacate and remand the May 2009 Board decision that 
denied entitlement to a rating in excess of 10 percent for the 
service-connected residuals of the excision of an osteoma of the 
left iliac crest, including lateral femoral cutaneous neuropathy.  
It was noted that the Secretary did not wish to disturb the Board 
decision to the extent that it granted a separate noncompensable 
evaluation for neurological manifestations resulting from the 
excision of the osteoma under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8529.  The Secretary asserted that 
remand was required because the criteria for rating skin 
disabilities, including scars, was significantly amended again, 
effective October 23, 2008.  See 73 Fed. Reg 54,708 (September 
23, 2008).  The Secretary asserted that in the May 2009 decision, 
the Board did not discuss the 2008 amendments to the rating 
criteria for scars or address whether an increased rating was 
warranted based on these amendments for the time frame subsequent 
to October 23, 2008.  38 C.F.R. § 4.118.  The Secretary also 
indicated that since the issue on appeal included lateral femoral 
cutaneous neuropathy, the Board should "reassess the rating 
assigned for the neurological manifestations of [the Veteran's[ 
hip injury".  

III. Analysis

Disability evaluations are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that staged 
ratings are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Under VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately.  See 38 C.F.R. § 4.25; 
see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, 
the evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14; see also Fanning v. Brown, 
4 Vet. App. 225 (1993).

By June 2005 rating decision, the Veteran's service-connected 
residuals of an excision of an osteoma of the left iliac crest, 
including lateral femoral cutaneous neuropathy, was rated 10 
percent disabling, under the provisions of Diagnostic Code (DC) 
7804, for a superficial scar that is painful.  38 C.F.R. § 4.118.  
Although the June 2005 Board decision and part of the May 2009 
Board decision have been vacated, the Board notes that in the 
part of the May 2009 Board decision that was not vacated, the 
Board granted a separate 0 percent disability evaluation for the 
service-connected lateral femoral cutaneous neuropathy resulting 
from the excision of an osteoma from the left iliac crest.  

With regard to the service-connected scar resulting from an 
excision of an osteoma from the left iliac crest, the Board notes 
that effective August 30, 2002, the criteria for rating skin 
disabilities, which include scars evaluated under DC 7804, were 
amended.  See 67 Fed. Reg. 49,590 (July 31, 2002).

Prior to August 30, 2002, scars, other than of the head, face, or 
neck and which were not the result of burns, were to be rated 
under DCs 7803 to 7805.  Under DC 7803, a 10 percent rating was 
assignable for scars, superficial, poorly nourished, with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  Under 
DC 7804, a 10 percent rating was assignable for scars that were 
superficial, tender and painful on objective demonstration.  38 
C.F.R. § 4.118, DC 7804 (2001).  The 10 percent evaluation was to 
be assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the limited 
involvement.  38 C.F.R. § 4.118, DC 7804, Note (2001).  Under DC 
7805, other types of scars were to be rated based on limitation 
of function of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2001).

As of August 30, 2002, scars, other than of the head, face, or 
neck, are to be rated under DCs 7801 to 7805.  Under DC 7801, 
which governs scars, other than the head, face, or neck, that are 
deep or cause limited motion, a 10 percent rating is assignable 
when the area or areas exceed six square inches (39 square 
centimeters).  A 20 percent rating is assignable when the area or 
areas exceed 12 square inches (77 square centimeters).  38 C.F.R. 
§ 4.118, DC 7801 (2008).  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note 
(1), (2) (2008).

Under DC 7802, scars, other than the head, face, or neck, that 
are superficial and do not cause limited motion, warrant the 
assignment of a 10 percent rating for area or areas of 144 square 
inches (929 square centimeters) or greater.  38 C.F.R. § 4.118, 
DC 7802 (2008).  

Under DC 7803, a 10 percent evaluation is assignable for scars 
that are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 
(2008).  An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  A superficial 
scar is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7803, Note (1), (2) (2008). 

Under DC 7804, a 10 percent evaluation is assignable for scars 
that are superficial and painful on examination.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (2008).  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, DC 7804, Note (1), (2) (2008).  Under DC 7805, other types 
of scars will be rated based on limitation of function of 
affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The Board notes that during the pendency of this appeal, VA again 
amended the rating criteria for the evaluation of scars, which 
became effective on October 23, 2008.  However, it was 
specifically noted that this amendment shall apply to all 
applications for benefits received by VA on or after October 23, 
2008.  A veteran whom VA rated before such date under Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, or 7805 may request review 
under these clarified criteria, irrespective of whether his or 
her disability has worsened since the last review.  The effective 
date of any award, or any increase in disability compensation, 
based on this amendment will not be earlier than the effective 
date of this rule, but will otherwise be assigned under the 
current regulations regarding effective dates.  See 73 Fed. Reg. 
54,708-11 (Sept. 23, 2008).  Although it is not clear that the 
Veteran requested review under these clarified criteria, the 
Board will herein further discuss its consideration of both the 
former and current regulations in this case.

Under the revised regulations, effective October 23, 2008, scars 
other than of the head, face, or neck, are rated under DCs 7801, 
7802, 7804, and 7805.  

Effective October 23, 2008, DC 7801 applies to burn scar(s) or 
scar(s) due to other causes, not of the head, face, or neck, that 
are deep and nonlinear.  Note (1) under that code provides a deep 
scar is one associated with underlying soft tissue damage.  Under 
revised DC 7802, burn scar(s) or scar(s) due to other causes, not 
of the head, face, or neck, that are superficial and nonlinear in 
an area or areas of 144 square inches (929 sq. cm.) or greater 
warrant a 10 percent evaluation, which is the maximum elevation 
under this code.  Note (1) under that code provides a superficial 
scar is one not associated with underlying soft tissue damage.  
Note (2) under that code provides that if multiple qualifying 
scars are present, assign a separate evaluation for each affected 
extremity based on the total area of the qualifying scars that 
affect that extremity.  38 C.F.R. § 4.118 (2009).

Under the revised DC 7804, one or two scars that are unstable or 
painful warrant a 10 percent evaluation.  Three or four scars 
that are unstable or painful warrant a 20 percent evaluation.  
Note (1) to DC 7804 provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118 (2009).

The revised DC 7805 provides that other scars (including linear 
scars) and other effects of scars evaluated under diagnostic 
codes 7800, 7801, 7802, and 7804 require the evaluation of any 
disabling effect(s) not considered in a rating provided under 
diagnostic codes 7800-04 under an appropriate diagnostic code.  
38 C.F.R. § 4.118 (2009).

The Board notes that in considering the current and former 
regulations for rating scars, the General Counsel for VA has 
determined that the amended rating criteria, if favorable to the 
claim, can be applied only for the periods from and after the 
effective date of the regulatory change.  However, the Veteran 
does get the benefit of having both the former and revised 
regulations considered for the period after the change was made.  
See VAOPGCPREC 3-2000.  That guidance is consistent with 
longstanding statutory law, to the effect that an increase in 
benefits cannot be awarded earlier than the effective date of the 
change in law pursuant to which the award is made.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.400.

The above evidence establishes that the scar residual of the 
excision of an osteoma of the left iliac crest includes 
tenderness and pain in the area of the left iliac crest scar and 
decreased sensation distal to the scar.  Although the most recent 
VA scars examination in 2003 notes no symptomatology associated 
with the Veteran's service-connected scar, there is other, less 
recent evidence of record noting tenderness and pain in the area 
of the scar.  As set forth below, such residuals warrant no more 
than a 10 percent rating under both the former and revised 
criteria for evaluating scars.  See 38 C.F.R. § 4.118, DC 7804 
(2001, 2002, 2008). 

The Board finds that prior to August 30, 2002, DC 7801 is not for 
application, as at that time this code applied to third-degree 
burns.  Also, prior to August 30, 2002, the application of 
Diagnostic Codes 7802, 7803, and 7804, are not favorable to the 
Veteran because the highest evaluation under each of these codes 
is 10 percent.  38 C.F.R. § 4.118.  Also, the competent evidence 
of record does not show that the Veteran's service-connected 
disability causes limitation of motion of the affected parts to 
warrant application of DC 7805.  

Considering the rating criteria effective from August 30, 2002, 
the Board finds that DC 7801 is not for application, because the 
scar as depicted on the VA examination in May 2003 was not deep 
or associated with underlying soft tissue damage.  Further, the 
Veteran's scar does not exceed an area of 144 square inches and 
is not unstable, therefore, DCs 7802 and 7803 do not apply.  
Additionally, the VA examination in 2003 did not find that the 
left hip was limited in function due to the service-connected 
scar; therefore, a separate rating is not warranted under DC 
7805.  With regard to DC 7804, as effective from August 30, 2002, 
the Board notes that this diagnostic code does not provide for an 
increased rating because the highest evaluation under this code, 
at that time, was a 10 percent maximum rating. 

Considering the rating criteria effective from October 23, 2008, 
the Board finds that  DC 7801 does not apply because as depicted 
on the VA examinations, the Veteran's scar was not deep or 
nonlinear.  DC 7802 does not apply because the scar did not 
exceed an area or areas of 144 square inches.  Additionally, an 
increased evaluation is not warranted under the revised 
Diagnostic Code 7804 because there was only one service-connected 
scar and such scar was not shown to be unstable on any of the VA 
examinations.  The Board acknowledges that the Veteran has been 
shown to have two scars on his left hip; however, the VA examiner 
in 2003 was clear that one of these scars was associated with the 
osteoma excision and the other was associated with his prior hip 
replacement.  Lastly, the Board notes that an increased rating 
would not be warranted under Diagnostic Code 7805 as any 
limitation of function of the left hip has not been attributed to 
the service-connected scar.  Therefore, under both the old 
criteria (pre-August 30, 2002 and pre-October 23, 2008), and the 
newest rating criteria (effective October 23, 2008), a rating in 
excess of 10 percent is not warranted for a scar residual of an 
excision of an osteoma of the left iliac crest.  See 38 C.F.R. § 
4.118, DC 7804 (2001, 2002, 2008). 

With regard to the part of the May 2009 Board decision that was 
not vacated, wherein the Board granted a separate 0 percent 
disability rating for the service-connected lateral femoral 
cutaneous neuropathy resulting from the excision of an osteoma 
from the left iliac crest, pursuant to DC 8529, the Board has 
been directed (via the motion for partial remand) to reassess the 
rating assigned for the neurological manifestations of the 
Veteran's service-connected left hip disability.

DC 8529, which governs ratings of diseases of the peripheral 
nerves, or more specifically, the external cutaneous nerve of the 
thigh, provides that a noncompensable (0 percent) rating is 
assignable for mild to moderate paralysis of the external 
cutaneous nerve of the thigh.  A 10 percent evaluation is 
assignable for severe to complete paralysis of the external 
cutaneous nerve of the thigh.  38 C.F.R. § 4.124a, DC 8529.

When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when bilateral, 
combine with application of the bilateral factor.  38 C.F.R. § 
4.124a.

With regard to the neurological manifestations, the Board notes 
that according to medical professionals, the decreased sensation 
the Veteran experiences distal to his left iliac crest scar 
causes no orthopedic functional impairment and no more than a 
minor annoyance neurologically.  In May 2003, the dermatologic VA 
examiner indicated that the sensations described by the Veteran 
did not emanate from the surgical scar.  A review of the 
competent evidence of record reveals that the damage to the 
external cutaneous nerve of the Veteran's left thigh is wholly 
sensory and causes no more than mild incomplete paralysis.  Thus, 
under DC 8529, the Board finds that no more than a 0 percent 
(noncompensable) rating is warranted for the service-connected 
lateral femoral cutaneous neuropathy resulting from the excision 
of an osteoma from the left iliac crest.  38 C.F.R. § 4.124a, DC 
8529.

The Board also notes that the competent medical evidence of 
record has essentially ruled out a relationship between the 
remainder of the Veteran's left hip symptoms and his service-
connected left hip disability.  Accordingly, the Board need not 
evaluate that disability under any other schedular provision.  

In May 2010 the Veteran submitted a statement in which he claimed 
that his increased rating claim had not been considered 
correctly.  He essentially claimed that the surgery he underwent 
for excision of the osteoma affected the nerves of his legs and 
low back, which resulted in an automobile accident.  He indicated 
that in September 1950 he was involved in an automobile accident 
which caused dislocation of his posterior left hip and a fracture 
of the posterior lip of the left acetabulum.  He claimed that 
prior to the accident and second operation, he had many 
complaints of numbness and pain throughout his low back and left 
leg.  He also claimed that his service-connected residuals of the 
excision of an osteoma of the left iliac crest, including lateral 
femoral cutaneous neuropathy, contributed to the cause of his 
automobile accident in September 1950, and led to secondary 
conditions, including dislocation of the left hip and fracture of 
the posterior lip of the left acetabulum.  He claimed he was 
unable to use the clutch to downshift the gears to avoid the 
accident, which resulted in further injuries.  

In that regard, the Board notes that VA examiners have concluded 
that, other than tenderness and pain in the area of the left 
iliac crest scar and decreased sensation distal to the scar, no 
other left hip symptomatology results from the osteoma excision.  
While in November 2002, a private physician linked the Veteran's 
left hip symptoms to either the osteoma excision or the 1950 car 
accident, the Board must accord this opinion no evidentiary 
weight.  First, this private opinion is based solely on the 
incomplete medical history provided by the Veteran.  Second, it 
is not based on a review of the record or supported by a 
rationale.  The Board reminds the Veteran that VA decision makers 
have discretion to accept or reject pieces of evidence provided 
that sufficient reasons and bases are set forth explaining such 
actions.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The Board is 
also aware that review of the claims file is not a strict 
requirement for a private medical opinion, although the probative 
value of a medical opinion is dependent upon whether the 
clinician had access to, or was otherwise informed of, the 
relevant facts of the case.  See Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  On the other hand, the Board notes that 
the VA medical professionals of record who ruled out such a 
relationship conducted a thorough review of the record, referred 
to all of the medical documents the Veteran attached to his 
written statements, acknowledged and tracked the Veteran's left 
hip complaints following the 1946 osteoma excision and continuing 
after the 1950 and 1975 accident and surgeries, and concluded 
that, other than tenderness and pain in the area of the left 
iliac crest scar and decreased sensation distal to the scar, no 
other left hip symptomatology results from the osteoma excision.

In summary, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claims of entitlement to an increased rating for his 
service-connected scar and to a separate compensable rating for 
his service-connected lateral femoral cutaneous neuropathy, both 
disabilities resulting from an excision of an osteoma from the 
left iliac crest.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt provision does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Accordingly, entitlement to a rating in excess of 10 
percent for the service-connected scar and to a separate 
compensable rating for his service-connected lateral femoral 
cutaneous neuropathy, is not warranted at any time during the 
course of the appeal.  Hart, supra.

IV. Extraschedular Consideration

In addition, the Board notes that the Veteran's disabilities do 
not warrant referral for extra-schedular consideration.  In 
exceptional cases where schedular disability ratings are found to 
be inadequate, consideration of an extra-schedular disability 
rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular disability 
rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a comparison between the level of severity 
and symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.  Id.  

Here, as explained above, the rating criteria utilized to rate 
the Veteran's service-connected residual scar and lateral femoral 
cutaneous neuropathy reasonably describe the Veteran's disability 
levels and symptomatology, and provide for a greater evaluation 
for more severe symptoms.  For these reasons, his disability 
picture due to residuals of an excision of an osteoma from the 
left iliac crest, including the service-connected scar and the 
service-connected lateral femoral cutaneous neuropathy, is 
contemplated by the Rating Schedule, and the assigned schedular 
ratings are, therefore, adequate.  Additionally, there is no 
indication the Veteran has been frequently hospitalized due to 
his service-connected scar or the service-connected lateral 
femoral cutaneous neuropathy.  Therefore, referral for the 
assignment of an extraschedular disability rating is not 
warranted in this matter.


ORDER

An rating in excess of 10 percent for the residual scar resulting 
from the excision of an osteoma from the left iliac crest is 
denied.

A compensable rating for the residual lateral femoral cutaneous 
neuropathy resulting from the excision of an osteoma from the 
left iliac crest is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


